Mr. Justice Waterman delivered the opinion of the Court. A receiver is the hand of the court. The court is an instrumentality resorted to by parties for their convenience. A receiver is, therefore, an agent appointed by the court to serve the parties interested. It follows that while the estate in the receiver’s hands is the primary fund out of which his proper expenses and compensation are to be paid, if the estate be insufficient or fail, the parties for whom he has acted may be compelled to pay the expense incurred for their benefit. City of St. Louis v. St. Louis Gas Light Co., 11 Mo. App. 237; affirmed, 87 Mo. 224; Einstein v. Lewis, 54 Ill. App. 520; Myers v. Frankenthal, 55 Ill. App. 390; French v. Gifford, 31 Ia. 428; Johnson v. Garrett, 23 Minn. 565; Lammon v. Giles, 3 Wash. Ter. 117-123; 20 Am. & Eng. Ency. of Law, 180. If, as is contended by appellants, they, by the sale under the mortgage made by Gore and Heffron, acquired a title superior to that of the receiver, the case is then one in which the estate in the receiver’s hands has been exhausted, leaving unpaid debts, properly incurred by him in the discharge of duties, undertaken for the benefit of the testator of appellants and Heffron. Whose debts, in the view of a court of equity, are these obligations of the receiver, incurred in running a hotel belonging to the parties in whose interest the receiver was appointed and acting % Clearly, the obligations of the estate of Gore and of Mr. Heffron. The receiver is entitled to charge those items in his account, and to have them paid by those for whom he acted. The conditional order to surrender the personal property may not have been proper, in view of the title acquired by appellants at the foreclosure sale, but such order, being conditional, does not injuriously affect appellants. Appellants might properly have been peremptorily ordered to pay the debts due appellee. We do not wish to be understood as holding that appellants, by their purchase at the foreclosure sale, acquired a title superior to, and free of, the title which Gore and Heffron, subject to the receiver’s claims, before had; as to this, we do not deem it necessary to express an opinion. The decree of the Superior Court is affirmed.